Title: Thomas Jefferson’s Notes on the Canal Locks and Manufacturing Mill at Shadwell, 11 May 1817
From: Jefferson, Thomas
To: 


          Measures taken at the locks & large mill, by myself May 11. 17.
          
          the water was running 4½ I. deep over the waste.
          
            
              surface of water in canal above that in upper chamber
              8¼ I
              0–8
              ½
            
            
              depth of water in 
              upper chamber, 
              from it’s surface to it’s floor
              6 f. 6 I.
              6–6
              
            
            
              
              middle do 
               do
                  
               1–4
              
              
            
            
              
              lowest do 
               do
              
               1–8
              
              
            
            
              clear lift of 
              middle lock 
              7.f. 6 I.
              deduct depth of water leaves
              7–6
              
            
            
              
              Lowest do
              7 f 8 I
              deduct depth of water—leaves
              6–0
               
            
            
              clear width of the chambers 
               8.f.
              
              20–4
              ½
            
            
              each recess is 9.I.
              deduct depth on waste
              4
              ½
            
            
              clear width at recesses
               9 f. 6
              
              20–0
              
            
            
              clear length of each chamber inside 68.f. 6.I.
              f  
              
            
            
               the floor of the lowest chamber being 1.f. too high, call the whole 
              21–0
              
            
            
                then 3. lifts of 7.f. each accomplishes it
              
              
            
          
          
          
            
              Mill
              
              
            
            
              from surface of water in the canal to bottom of forebay or top of wheel
              2
              f 9I.
            
            
              diam. of wheel 14.f.
              14
              –0
            
            
              bottom of wheel above surface of river at the tail  2.f.
              2
               
            
            
              
              18
              –9
            
            
              deduct depth of water on the waste
               
               4½
            
            
              leaves height of waste above the surface of the river at the tail
              18
              –4½
            
            
              height of waste above surface of river at the tail of the lock as above
              20
              –0
            
            
              this diffce may be the fall in the river from tail of lock to tail of mill.
              1
              –7½′
            
          
          
          
          
            
              Stone work for locks of 3. chambers of 7.f. lift each. exclusive of foundations.
            
            
              
              
              f
              
              
              
            
            
              3.
                chambers of 70.f. length clear, for both sides
              420
              
              
              
            
            
              38.
                abutments @ 11 f–8. I apart, 8.f. long at bottom 4.f. at top say 6.f.
              228
              
              perch
              
            
            
              
              running measure 
              648
              =
              40.
              
            
            
              
               thickness 4.f. at bottom, 2.f. at top. say 3.f. × 40 =
              
              
              120.
              
            
            
              
               height above foundation, or floor 10 f. × 120.
              
              
              1200.
              
            
            
              4.
                breast walls 16.f. long. make 64.f. running measure = 
               3.75 perch.
              
              
              
              
            
            
              4.
              f. thick
              15.
              
              
              
              
            
            
              7.
              f. high. say for round numbers
              
              
              100.
              
            
            
              
              
              
              
              1300.
              perch.
            
          
          
            
              
              D
              
              
            
            
              Stone mason for laying @ .75
              975.
              
              
            
            
              lime &  planter’s work @ 1.75
              2275.
              )
              by myself.
            
            
              Carpenter’s & Smith’s work & digging
              
            
          
          
          
            
              Suppose the foundation of the lower lock sufficient, & the others going down to that
            
            
               
              foundation of middle chamber 7 f below it’s floor is
              140 f = 8½ perch × 4 × 7 =
              238.
                perch.
            
            
              
               
              it’s breast 1. perch long, 4.f. thick, 7.f. to the floor
              
              28 
              
            
            
               
              foundation of upper  chamber 14.f below it’s floor is
              140 f = 8½ perch × 4 × 14 =
              476 
              
            
            
              
               
              it’s 2. breasts, 1. perch long, 4 f. thick 14.f. high is 
              140 f = 8½ × 4 × 14 =
              112 
              
            
            
              
              
              854.
              
            
          
          
            
              
              D
              
            
            
              Mason @ .75
              640 
              
            
            
              lime and planter’s work @ 1.75
              1494.
                by myself
            
            
              
              2134 
              
            
          
          
          
          
            
              
              
              D
              
              
              
              
              
              
            
            
              All together work done 
              by the mason
              975 
              +
              640.
              =
              1615
              
              
            
            
              
              by myself
              2275 
               + 
              1494 
              =
              3769
              )
              D 
              
            
            
              
              
              
              5384
              = 4385. 
               by myself
            
            
              suppose Carpenter’s & smith’s work & digging worth
              
              616
              
            
            
              
              
              
              6000
              
              
            
          
        